MEMORANDUM **
Jose Jesus Quezada-Gomez (“Quezada-Gomez”) petitions for review of the Attorney General’s reinstatement of a deportation order pursuant to the Immigration and Nationality Act (INA) § 241(a)(5), 8 U.S.C. § 1231(a)(5). We lack jurisdiction to review the underlying deportation order because Quezada-Gomez failed to exhaust his administrative remedies, and prior orders of removal are not subject to reopening or review. See Castro-Cortez v. INS, 239 F.3d 1037, 1044 (9th Cir.2001); see also INA § 241(a)(5).
The deportation order was properly reinstated because Quezada-Gomez (1) had been previously deported, (2) admitted his identity, and (3) illegally reentered the United States in 1999. See Castro-Cortez, 239 F.3d at 1048; see also 8 C.F.R. § 241 .8.
PETITION DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.